DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/24/2019 and 01/22/2020 are  acknowledged by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kinomura et al. (US 2014/0091764), hereinafter Kinomura in view of Biondo et al. (US 2010/0301810), hereinafter Biondo.

            As to claim 1, Kinomura discloses in figure 1 (see below), a vehicle comprising:

    PNG
    media_image1.png
    315
    682
    media_image1.png
    Greyscale


        a charging inlet [inlet 220; see ¶0048] that is compatible with both an alternating-current charging connector [see figure 2; see ¶0049] and a direct-current charging connector [inlet 222 and ¶0049]; 
        a power storage device [power storage device (110)]; a charging device configured to charge the power storage device with at least one of an alternating-current power which are input from the charging inlet and a direct-current power which are input from the charging inlet [noted that the charging station provides AC or DC power charging and the vehicle has two charging paths to charge the battery; see ¶0014, ¶0053-0054] and 
            an output device [a display or output notification; see ¶00190] configured to output a notification signal [¶00190] for notifying whether the charging device is  allowed or not allowed [see ¶104; noted that the charging system disclosed determining AC charging or DC charging is allowed and notified based on the determination].

          Biondo discloses in figure 1, controller output a notification signal compatible with alternating-current charging, the alternating-current charging being charging of the power storage device with the alternating-current power [see ¶022; noted that the charger device determines the compatibility of the AC source and notify if charging is allowed or disallowed based on compatibility].
            It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Kinomura’s apparatus and add mean of charging source compatibility as taught by Biondo in order to alert the driver to problems with charging power.
             As to claim 2, Kinomura in combination with Biondo discloses,  further comprising a notification device, wherein the output device is configured to output the notification signal for notifying whether the charging device is compatible with the alternating-current charging using the notification device based on a result of determination of whether the charging device is compatible with the alternating-current charging [see  Biondo’s  ¶022; noted that the charger device determines the compatibility of the AC source and notify if charging is allowed or disallowed based on compatibility ].
        As to claim 3, Kinomura in combination with Biondo discloses, wherein the output device is configured to output the notification signal for notifying whether the charging device is compatible with the alternating-current charging using an external device to the external device based on a result of determination of whether the charging device is compatible with the alternating-current charging  [see ¶022; noted that the charger device determines the compatibility of the AC source and notify if charging is allowed or disallowed based on compatibility].
      As to claim 4,  Kinomura in combination with Biondo discloses, wherein the output device is configured to detect connection of the alternating-current charging connector to the charging inlet, and wherein the output device is configured to output the notification signal for notifying that the alternating-current charging connector is erroneously connected using the notification device when the charging device is not compatible with the alternating-current charging and the output device detects connection of the alternating-current charging connector [see ¶022; noted that the charger device determines the compatibility of the AC source and notify if charging is allowed or disallowed based on compatibility].
            As to claim 5, Kinomura discloses in figure 1(see figure above):-
       a vehicle including a charging inlet [charging inlet 220; see ¶0048], 
      a power storage device [device 110], a charging device, and an output device, the charging inlet being compatible with both an alternating-current charging connector and a direct-current charging connector [noted that the charging station provides AC or DC power charging and the vehicle has two charging paths to charge the battery; see ¶0014, ¶0053-0054] , the charging device being configured to charge the power storage device with at least one of an alternating-current power which are input from the charging inlet and a direct-current power which are input from the charging inlet; and a charging stand [charging station (500); see ¶0047]  configured to charge the vehicle [see ¶0048], the output device being configured to output a notification signal for notifying whether the charging device is compatible with alternating-current charging to the charging stand [see ¶0190],, the alternating-current charging being charging of the power storage device with the alternating-current power,

          Biondo discloses in figure 1, controller output a notification signal compatible with alternating-current charging, the alternating-current charging being charging of the power storage device with the alternating-current power [see ¶022; noted that the charger device determines the compatibility of the AC source and notify if charging is allowed or disallowed based on compatibility].
            It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Kinomura’s apparatus and add mean of charging source compatibility as taught by Biondo in order to alert the driver to problems with charging power.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL BERHANU/Primary Examiner, Art Unit 2859